Citation Nr: 0928466	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  03-23 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
40 percent for lumbar myositis; discogenic disease at L2-L3, 
L3- L4, L4-L5, and L5-S1.

2.  Entitlement to extra-schedular evaluation under 38 C.F.R. 
§3.321(b)(1) for lumbar myositis; discogenic disease at L2-
L3, L3- L4, L4-L5, and L5-S1 from initial entitlement up to 
October 31, 2005. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The veteran served on active duty from November 1977 to April 
1978, January 1991 to June 1991 and January 2002 to October 
2002.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2003 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in San Juan, 
Puerto Rico which granted service connection for a lumbar 
spine disorder classified as lumbar myositis, and discogenic 
disease, and assigned an initial 20 percent rating for this 
disorder.  During the pendency of this appeal a May 2003 
decision from a Decision Review Officer (DRO) increased the 
disability rating to 40 percent from initial entitlement.  

Thereafter, the Board denied entitlement to a rating in 
excess of 40 percent disabling for the lumbar spine disorder 
in an April 2006 decision.  The Veteran appealed the decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an October 2007 decision, the Court granted a 
Joint Motion for remand and remanded the case to the Board 
for compliance with the Joint Motion.

In view of the Joint Motion ordering adjudication of the 
lumbar spine case to include consideration of entitlement to 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2008), the Board has recharacterized the appellate issues as 
set forth above, in accordance with the instructions in the 
Joint Motion.  

In this case, prior to the Court's October 2007 decision, a 
December 2006 rating decision granted entitlement to a total 
disability rating due to individual unemployability (TDIU) 
from service-connected disorders effective October 31, 2005.  
This TDIU grant awarded renders moots the Joint Motion's 
request pertaining to extraschedular consideration under 
38 C.F.R. § 3.321(b)(1) (2008) as of October 31, 2005.  Thus 
the issue pertaining to extraschedular evaluation has been 
recharacterized to reflect the appropriate dates for 
extraschedular consideration in accordance with this grant.  

The lumbar spine disorder has continued to be assigned a 
schedular 40 percent rating throughout the pendency of this 
appeal.  This has been recharacterized as a separate issue 
from the extraschedular matter.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The Court remanded this matter in October 2007 because it 
found the Board failed to provide adequate reasons and bases 
for the denial of the Veteran's claim seeking a disability 
rating in excess of 40 percent for lumbar myositis; 
discogenic disease at L2-L3, L3- L4, L4-L5, and L5-S1 
(hereinafter referred to as lumbar spine disorder) from 
initial entitlement.  

Specifically, it was pointed out in the Joint Motion that the 
Board failed to discuss whether the Veteran's claim should be 
referred for extraschedular consideration pursuant to 
38 C.F.R. § 3.321 when adjudicating the lumbar spine 
disorder.  It was noted that the Board, while discussing 
38 C.F.R. § 3.321, failed to consider the Veteran's 
allegations that his lumbar spine disability had rendered him 
unemployable and also ignored evidence from a May 2005 VA 
examination that noted him to report having not worked since 
his reinjury of his back during his service in the Middle 
East.   

As discussed above, while this matter was pending prior to 
the Court's October 2007 decision, a December 2006 rating 
decision granted entitlement to a TDIU due to service-
connected disorders, effective October 31, 2005.  This TDIU 
grant awarded pursuant to 38 C.F.R. § 4.16 rendered moot the 
joint motion's request pertaining to extraschedular 
consideration under 38 C.F.R. § 3.321 as of October 31, 2005.

However, the issue remains viable as to whether the Veteran 
is entitled to an extraschedular rating for his back disorder 
from initial entitlement up to October 31, 2005.  The Board 
notes that the RO in its adjudications of the lumbar spine 
issue from the time of initial entitlement, up to October 31, 
2005 has failed to address whether the evidence at that time 
met the criteria for referral to the Director of Compensation 
and Pension.  Although the RO did cite the criteria for 
extraschedular evaluation under 38 C.F.R. § 3.321 in its June 
2003 statement of the case and in a February 2004 
supplemental statement of the case, the discussion failed to 
address why the Veteran's lumbar spine disorder did not meet 
this specific criteria.  Nor did the March 2006 supplemental 
statement of the case (SSOC) address whether the evidence 
showed that the Veteran's lumbar spine disorder impacted his 
employment in accordance with the extraschedular criteria.  
This evidence listed in the SSOC is noted to include the May 
2005 VA examination which is cited by the Joint Motion as 
evidence pertinent to the extraschedular claim.

In regards to the lumbar spine disorder which continues to be 
rated as 40 percent disabling, the Board finds that 
additional development is indicated in this matter prior to 
readjudicating this claim.  The most recent treatment records 
are noted to be from 2007.  Furthermore in light of the need 
for further development, a VA examination should be scheduled 
to address the current severity of the Veteran's low back 
disability.  In this matter, the Board notes that a March 
2007 rating has granted service connection for associated 
erectile dysfunction and left leg L5-S1 radiculopathy, 
secondary to the lumbar spine disorder and both are initially 
rated noncompensable from October 31, 2005.  As these appear 
to be associated objective neurological findings to be 
evaluated under Note 1 of the General Rating Formula for 
Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a 
Diagnostic Codes 5235-5243, the Board finds that 
reexamination of the spine should also address the severity 
of such associated neurological findings. 



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran to 
identify the names, addresses, and dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records since 2007 referable to diagnosis 
and treatment for his service-connected 
low back disability and associated 
radiculopathy of the left lower extremity 
and erectile dysfunction.  The Veteran 
should provide all necessary written 
releases for these records.  If any of the 
identified records cannot be obtained, the 
AOJ should notify the Veteran of such and 
describe the efforts used in requesting 
these records.

2.  After completion of the above, the 
Veteran should be scheduled for VA 
orthopedic, neurological and genitourinary 
examinations, by an appropriate 
specialist(s), to determine the nature and 
severity of his service-connected lumbar 
spine disorder with its associated 
manifestations in accordance with the 
latest AMIE worksheet for rating disorders 
of the spine.  All indicated tests and 
studies should be undertaken.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination, and the examination report 
must be annotated in this regard.  After a 
review of the claims file, it is requested 
that the examiner provide explicit 
responses to the following:



(a) The orthopedic examiner should address 
the severity of the Veteran's service-
connected back disorder by recording the 
range of motion in the Veteran's low back 
observed on clinical evaluation and should 
assess whether the low back exhibits any 
disability to include limitation of 
motion, pain, or instability.  In 
addition, the examiner should determine 
whether the veteran's low back disability 
is manifested by weakened movement, excess 
fatigability, or incoordination.  The 
examiner should provide reasons and bases 
based on medical judgment and facts for 
this opinion.

(b) The neurological examiner should 
describe the severity of all neurologic 
impairment related to the service-
connected back disability in accordance 
with the latest AMIE worksheet for rating 
neurological disorders.  The examiner 
should also identify whether or not the 
Veteran reported any incapacitating 
episodes associated with his low back 
pain, and if so, the duration of such 
episodes.  An incapacitating episode is a 
period of acute signs and symptoms that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
The neurological examiner should also 
discuss the severity of the associated 
radiculopathy of the left lower extremity 
and ascertain whether it more closely 
resembles a mild incomplete paralysis, a 
moderate incomplete paralysis, a 
moderately severe incomplete paralysis or 
a severe incomplete paralysis.  The 
examiner should also describe any other 
neurological manifestations which may be 
present in addition to the left lower 
extremity radiculopathy.  The examiner 
should provide reasons and bases based on 
medical judgment and facts for this 
opinion.

(c)  The genitourinary examiner should 
also discuss the severity of the 
associated genitourinary dysfunction, in 
accordance with the AMIE criteria for 
rating genitourinary disorders to include 
whether there is deformity of the penis 
with loss of erectile power or other 
genitourinary manifestations such as 
voiding dysfunction, and the nature and 
severity of such dysfunction.  

3.  Upon completion of the foregoing, 
pursuant to the Joint Motion, the AOJ 
should note all evidence from initial 
entitlement from October 14, 2002 to 
October 31, 2005 that refers the Veteran's 
ability to maintain gainful employment 
and, thereafter, refer the case to the 
Chief Benefits Director or the Director, 
Compensation and Pension Service, for 
consideration of assignment of an 
extraschedular evaluation commensurate 
with the average earning capacity 
impairment during that time period.  38 
C.F.R. § 3.321(b)(1) (2008).  This should 
include consideration of such assignment 
during the entire pendency of this appeal 
up until October 31, 2005.  

4.  After completion of the above, the AOJ 
should readjudicate the Veteran's claims.  
If any determination remains unfavorable 
to the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case.  The Veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.   

Thereafter, the case should be returned to the Board, if in 
order.  The Veteran is advised that failure to cooperate by 
reporting for examination, without good cause, may have 
adverse consequences on his claim.  38 C.F.R. § 3.655 (2008).  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




